I cannot agree with the conclusion reached by the majority as to the first item referred to in their opinion. I feel the evidence in the record leads inescapably to the conclusion that Hart fully performed his duty under the law when he turned this warrant over to the Treasurer of Jasper County. The fact that Hart subsequently personally induced the Treasurer to violate his (the Treasurer's) official duty was not, in my opinion, an official act of Hart. Therefore, I do *Page 526 
not believe his surety can legally be held liable for the misconduct of the Treasurer.
I agree with the majority opinion on the other two items.
NOTE. — Reported in 81 N.E.2d 696.